Citation Nr: 1426437	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of basic eligibility to death benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1960 to March 1985.  He died in March 2006.  The appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility to receive VA death benefits. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a November 2010 administrative decision of the Department of Veterans Affairs (VA), Philadelphia, Pennsylvania, Regional Office (RO), that determined that the appellant was not the Veteran's surviving spouse at the time of his death since she and the Veteran had obtained a divorce (and had not remarried) in February 1999.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 1964.

2.  The appellant and the Veteran were divorced in February 1999.  

3.  The Veteran died in March 2006.  The Veteran's Certificate of Death indicated that he was divorced as the time of his death.  The appellant was not listed as his next of kin on the Certificate of Death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of basic eligibility to death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where the law and not the facts are controlling.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  In this case the facts are not in dispute and the case turns on the application of the law to those facts.  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, are not applicable. 

The record shows that the appellant and the Veteran were married on July 25, 1964, in Wycombe, England.  According to a Final Judgment of Dissolution of Marriage submitted by the appellant, she and the Veteran were divorced in February 1999 in the State of Florida.  The Final Judgment of Dissolution of Marriage notes "the marriage between the parties is irretrievably broken, and the bonds of marriage . . . are herewith dissolved a vincula matrimonii."

The appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (Including Accrued Benefits and Death Compensation, Where Applicable).  The appellant has asserted that while she might have been divorced from the Veteran, she was his "surviving spouse" because she was the only person to whom the Veteran had been married thereto.  The RO has denied the appellant benefits and she has appealed to the Board for review.  

A surviving spouse for VA purposes is defined as a person who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2013).  

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2013).  However, the surviving spouse must be married to the veteran for a period of one year or more prior to the veteran's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2013). 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2013). 

The appellant does not deny that she and the Veteran obtained a divorce in February 1999.  The statute and regulation are clear that to be recognized as a surviving spouse, the marriage must have been in existence at the time of a veteran's death.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

While sympathetic to the appellant's circumstances, the Board finds that the preponderance of the evidence is against a finding that the appellant is the Veteran's surviving spouse for VA purposes.  Reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that the appellant does not meet the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse.  As such, entitlement to death benefits as the Veteran's surviving spouse must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 

ORDER

The appellant is not entitled to recognition as the surviving spouse of the Veteran for the purpose of basic eligibility to death benefits; and the claim is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


